Citation Nr: 1646300	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  15-14 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from March 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota which, in pertinent part, denied entitlement to a total disability rating based on individual unemployability (TDIU). 

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in November 2015.  A transcript of the hearing has been associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Schedular TDIU may be assigned when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). 

In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.  

In determining whether an appellant is entitled to a TDIU, the Veteran's non service-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

The Veteran is service connected for depressive disorder rated at 70 percent disabling, tension headaches rated at 30 percent disabling, and tinnitus at 10 percent disabling, and left mandible fracture at 0 percent.  The Veteran's combined rating is 80 percent from August 19, 2011.  The ratings satisfy the schedular TDIU requirements.  Thus, the Board may determine whether the Veteran is unemployable due to his service-connected disabilities in the first instance. 

The Veteran asserts that he is unable to work as a result of his service-connected disabilities. The Veteran asserts that his service-connected depressive disorder impact his social interactions.  See November 2015 Hearing Transcript.  He reported that he avoids personal contact with people outside of his home.  Regarding headaches the Veteran reports that his migraines can last two to three days.  During that time he has to find a place that is dark and quiet.  He takes medication for migraine headaches and reports that migraines occur two to three days a week approximately four times a month. 

The evidence is conflicting as to the functional impact the Veteran's service-connected disabilities have on his ability to work.  

An April 2011 VA mental health treatment record noted a GAF score of 55.  During an October 2011 VA examination, the medical examiner indicated that the Veteran had occupational and social impairment due to mild transient symptoms from depressive disorder.  The Veteran's Global Assessment of Functioning (GAF) score was estimated at 65 representing a mild degree of social and occupational functioning.  

The Veteran was afforded a VA general examination in January 2014.  Regarding his employment history, the Veteran reported that he last worked 6 months for a labor company either in 2011 or 2012.  When asked about employment he reported that he might enjoy working in music store although he would not have the patience to teach people.  He reported that he cannot drive anymore because he gets road rage.  He admitted that it is his physical problems that are the main reason he is not able to work.  

The examiner noted that during the interview, the Veteran did not indicate that headaches are a limiting factor in his ability to work.  The examiner indicated that the neurology consultation supports that the Veteran's headaches are responsive to abortive therapy and therefore not a limiting factor to employment.  The examiner further indicated that the Veteran reported that his non-service connected legs and knees disabilities were the cause of his inability to work.  

Regarding the Veteran's service-connected depressive disorder, the Veteran continued to complain of multiple symptoms of depression.  He reported that being in large crowds or feeling confined provoked anxiety attacks.  He reported that he is depressed daily and feels helpless and hopeless.  He reported that he is irritable and has little energy.  He also reported that 4 times a month he will neglect his personal appearance.  The examiner stated that, "[The] Veteran continues to meet all DSM-IV and he has had 5 criteria for depressive disorder.  Any inability to work and [sic] be related to his physical, not mental, conditions."  While it is not entirely clear from the text of the examiner's statement, the Board finds that given the context, the examiner seems to opine that the Veteran's inability to work is not caused by his service-connected depressive disorder.  Notably, in April 2014 and November 2014 VA mental health treatment notes, the medical service providers indicate that the Veteran shows a lack of motivation to work
 
The Veteran was afforded an additional VA examination for headaches in April 2015; the examiner reported that the Veteran's headaches do no impact his ability to work.  

June 2005 Social Security Administration medical records associated with the record indicate that the Veteran was treated for depression and anxiety since early 2003 with psychotherapy and medication management.  According to these records, the Veteran's therapist J.G. reported that his symptoms remain quite severe.  The Veteran's treating physician Dr. B. indicated that the Veteran's condition is chronic and has resulted in declining functioning.  His GAF scores ranged from 39-41 for the prior two years.  Treatment records further report that his activities of daily living are consistent with his symptoms and reflect limitations in socialization, isolation and decreased interest in social activities.  

As part of his SSA claim, the Veteran underwent a mental residual capacity assessment.  The medical consultant found that the Veteran was not significantly limited in his ability to remember locations and work-like procedures.  He also found the Veteran not significantly limited in his ability to understand and remember very short, simple instructions.  The medical consultant found that the Veteran was not significantly limited in the following areas: ability to carry out very short and simple instructions, ability to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerances, ability to sustain an ordinary routine without special supervision, ability to work in coordination with or proximity to others without being distracted by them.   The medical consultant found that the Veteran was moderately limited in his ability to maintain attention and concentration for extended periods and his ability to make simple work-related decisions. The Veteran was found to be markedly limited in his ability to complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number of rest periods.  

Regarding social interaction, the Veteran was not significantly limited in his ability to accept instruction and respond appropriately to criticism from supervisors, his ability to get along with coworkers or peers without distracting them or exhibiting behavioral extremes, and his ability to maintain socially appropriate behavior and adhere to basic standards of neatness and cleanliness.  He was found to have moderate limitations in his ability to ask simple questions or request assistance, and he showed marked limitation in his ability to interact appropriately with the general public.  

Finally with respect to adaptation, the Veteran showed marked limitations in his ability to respond appropriately to changes in the work setting and his ability to travel to unfamiliar places or use public transportation.  The Veteran was moderately limited in his ability to set realistic goals or make plans independently of others.  The Veteran showed no significant limitation in his ability to be aware of normal hazards and take appropriate precautions.   The medical assistant found that the Veteran had marked limitations in the capacity to handle work routines and social interaction.  The Veteran was also found to be unable to manage simple instructions in a competitive setting.  
  
In light of all of the above, the Board finds that the Veteran should undergo a Social and Industrial Survey to assist the Board in determining whether the Veteran is unable to secure and maintain gainful employment due to his service connected disabilities.  

In addition the Veteran reported that he receives mental health treatment from the VA hospital near Fargo, North Dakota every three months.  The most recent VA treatment records are from 2014.  On remand, any outstanding treatment records should be associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the VA medical center since 2014 following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.   

2.  Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The file should be reviewed, including VA and private treatment records and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

In conducting the evaluation, the examiner should include the following:  (1) a discussion of the functional impact of the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work; (2) a discussion of the Veteran's level of education, special training, and previous work experience; and (3) an assessment of the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.

A complete explanation for all opinions expressed must be provided in the examination report.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




